             Case 1:19-cr-10336-WGY Document 71 Filed 06/04/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                )
UNITED STATES OF AMERICA                        )
                                                )
        v.                                      )       Case No. 19-cr-10336-WGY
                                                )
JOSE VENTURA,                                   )
                                                )
        Defendant.                              )
                                                )

                     GOVERNMENT’S SENTENCING MEMORANDUM

        The United States of America, through its attorneys, Acting United States Attorney Nathaniel

R. Mendell and Assistant United States Attorney Lindsey Weinstein, hereby submits its Sentencing

Memorandum for the defendant Jose Ventura (hereinafter, “Ventura”). Given the nature and

characteristics of Ventura’s offenses, his history and characteristics, and the factors set forth in 18

U.S.C. § 3553(a)(2), a split sentence of two months’ imprisonment (deemed served) and five months

of home detention, to be followed by 60 months of supervised release is the minimum sentence

sufficient, but not greater than necessary, to comply with the purposes set forth in § 3553. 1

        I.       Factual Background

        On November 26, 2019, the defendant pleaded guilty to a one-count Indictment charging him

with distribution of and possession with intent to distribute fentanyl, in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(C). The uncontested facts are set forth in the Presentence Report (“PSR”)

prepared by the United States Probation Department. See PSR ¶¶ 8-17. In sum, on July 16, 2019 in

Lawrence, Massachusetts, law enforcement observed the defendant engage in a street-level drug

transaction. Agents approached the alleged buyer and seized two half-fingers (approximately ten



1
 The government further recommends this Court impose the order of forfeiture and mandatory $100
special assessment.
           Case 1:19-cr-10336-WGY Document 71 Filed 06/04/21 Page 2 of 5




grams) of fentanyl from him that were recently purchased from Ventura. Agents then approached

Ventura who threw five one-gram bags of fentanyl on the ground. Ventura’s arrest and subsequent

prosecution were part of a larger law enforcement initiative during the summer of 2019 designed to

target individuals like the defendant selling drugs openly in communities throughout the

Merrimack Valley area, including Lawrence. 2

       II.     Application of Guidelines Calculation

       Probation calculated the advisory guidelines sentencing range (“GSR”) at 15-21 months. The

government agrees with Probation that the defendant’s Criminal History Category is II. PSR ¶¶ 43-

46. For the reasons set forth in the PSR, Ventura’s base offense level is 16 because he is responsible

for at least 8 grams, but less than 16 grams of fentanyl, specifically 14.84 grams. USSG

§2D1.1(c)(12). As set forth in the PSR, Ventura should receive a three-level downward adjustment

for acceptance of responsibility pursuant to USSG § 3E1.1. While the 2018 Sentencing Guidelines

Manual has not been amended pursuant to the First Step Act, the government contends that Ventura

satisfied the criteria of 1 through 4 of 18 U.S.C.§§ 3553(f) (1)-(5). Therefore, while Ventura indeed

has more than one criminal history point, in recognition of the First Step Act, the government

recommends that Ventura should receive a further two-level downward adjustment. This would

warrant a Total Offense Level of 11. With a Criminal History Category of II and Total Offense

Level of 11, the sentencing range for Mr. Ventura should be 10 to 16 months.

       III.    18 U.S.C. §3553(a)

       Consideration of the factors set forth in 18 U.S.C. § 3553(a) counsels in favor of a below-

guidelines sentence. The government recognizes Ventura’s substantial work in the RISE program


       2
          See MERRIMACK VALLEY OPERATION RESULTS IN ARREST OF 40
INDIVIDUALS, available at https://www.justice.gov/usao-ma/pr/merrimack-valley-operation-
results-arrest-40-individuals.

                                                  2
           Case 1:19-cr-10336-WGY Document 71 Filed 06/04/21 Page 3 of 5




prior to his relapse this winter and his more recent efforts towards recovery and sobriety over the

last several months. That said, the seriousness of the object of Ventura’s crime – fentanyl – cannot

be overstated. Fentanyl is an extremely potent and dangerous drug: It is a synthetic opioid and a

primary driver behind the ongoing opioid crisis, with the drug involved in more deaths than any

other illicit drug. 3 According to the National Institute on Drug Abuse’s 2018 data, 128 people in

the United States die every day after overdosing on opioids. 4 Massachusetts is among the top

states with the highest rates of fentanyl-related overdose deaths. In 2019, that is, the year of

Ventura’s arrest for distribution and possession with intent to distribute fentanyl, Massachusetts

had at least 1,952 opioid-related overdose deaths. 5 Among the 1,873 opioid–related deaths in 2019

where a toxicology screen was available, 1,752 (94%) of them had a positive result for fentanyl. 6

Ventura’s blatant sale of fentanyl on the streets of Lawrence showed a disregard for public safety

and cannot be condoned.

       Indeed, Ventura’s inability to control his behaviors while under the influence and desire

to financially support his own addictions places himself and members of his community in

danger. His criminal history reflects a history of driving under the influence of drugs or alcohol.

As for the instant offense, he sold fentanyl to end-users to make money to support his own drug



       3
        U.S. Department of Justice Drug Enforcement Administration, 2019 National Drug Threat
Assessment, available at https://www.dea.gov/sites/default/files/2020-01/2019-NDTA-final-01-14-
2020_Low_Web-DIR-007-20_2019.pdf, at 9, 13 (last visited June 4, 2021) (hereinafter “DEA 2019
Assessment”).
       4
          National Institute on Drug Abuse, Opioid Overdose Crisis (Revised January 2019),
available at https://www.drugabuse.gov/drugs-abuse/opioids/opioid-overdose-crisis (last visited June
4, 2021).
       5
           DEA 2019 Assessment at 17-18; Massachusetts Department of Public Health, Data Brief:
Opioid-Related Overdose Deaths Among Massachusetts Residents (June 2020), available at
https://www.mass.gov/doc/opioid-related-overdose-deaths-among-ma-residents-june-2020/download
(last visited June 4, 2021).
       6
           Id. at 2.
                                                 3
         Case 1:19-cr-10336-WGY Document 71 Filed 06/04/21 Page 4 of 5




and alcohol habits. That said, Ventura’s PSR makes crystal clear that the primary driver of his

criminal behavior is his own drug and alcohol dependency. During the last year and a half on

release pending sentencing, Ventura has made noticeable strides to address these addictions. But

along the way, he cheated on a drug test and withdrew from the RISE program after a relapse.

These behaviors concern the government. His conduct in more recent months, including

completion of a lengthy inpatient program, maintaining employment and sobriety, and

enrollment in additional recovery programs shows that he is on the right path towards recovery.

       Mindful of this, a guidelines sentence, and its corresponding period of additional

incarceration, would not only be unnecessarily punitive, but, perhaps more significantly, would

unravel Ventura’s work towards removing his vices from his life and becoming a productive

member of society. Ventura should still be held accountable for his actions and an additional

period of home detention, to be followed by supervised release, will permit just that.




                                                 4
         Case 1:19-cr-10336-WGY Document 71 Filed 06/04/21 Page 5 of 5




       IV.     Conclusion

       For the reasons set forth above, the Government recommends a split sentence of two months

(deemed served) and five months of home detention to be followed by three years of supervised

release along with an order of forfeiture and a $100 special assessment. This sentence would

appropriately reflect the seriousness of the crime, promote respect for the law, and justly punish

the defendant. 18 U.S.C. § 3553(a)(2)(A). This sentence also will help to deter others from

committing these types of crimes, 18 U.S.C. § 3553(a)(2)(B), while also reassuring the people of

Lawrence that open-air drug dealing in their neighborhoods will not be overlooked.



                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              Acting United States Attorney

                                       By:    /s/ Lindsey E. Weinstein
                                              Lindsey E. Weinstein
                                              Assistant U.S. Attorney


June 4, 2021

                                  CERTIFICATE OF SERVICE

        I hereby certify that this document was filed on today’s date through the ECF system, which
will provide electronic notice to counsel as identified on the notice of Electronic Filing.

                                              /s/ Lindsey E. Weinstein
                                              LINDSEY E. WEINSTEIN
                                              Assistant U.S. Attorney




                                                 5
